t c memo united_states tax_court estate of floy m christensen deceased carl stewart christensen personal representative petitioner v commissioner of internal revenue respondent docket no filed date george w akers for petitioner julie l payne for respondent memorandum opinion chiechi judge respondent determined a deficiency of dollar_figure in federal estate_tax estate_tax with respect to the estate estate of floy m christensen decedent the issues for decision are is the aggregate amount of funds represented by certain checks includible in decedent’s gross_estate we hold that it is is certain property with respect to which decedent had a power_of_appointment at the time of her death includible in decedent’s gross_estate we hold that it is background this case was submitted fully stipulated the facts that have been stipulated are so found at the time the petition was filed carl stewart christensen mr christensen decedent’s son and the personal representative of the estate resided in seattle washington on date floy m christensen a resident of kirkland washington died testate at the age of on febru- ary carl a christensen decedent’s spouse to whom she had been married for approximately years died testate pursuant to carl a christensen’s will which he executed on date a_trust trust was created for the benefit of inter alia decedent pursuant to the terms of carl a christensen’s will creating that trust decedent had the power to withdraw power to withdraw from the trust annually by written request to the trustee a share of the trust’s principal in an amount not exceeding the greater of dollar_figure or percent of the value of such principal carl a christensen’s will creating the trust contained no limitations or directions on the exercise of decedent’s power to withdraw when decedent died she had not exercised her power to withdraw for as of the date of decedent’s death the value of the trust egualed dollar_figure on date decedent executed a durable_power_of_attorney decedent’s power_of_attorney by which she appointed mr christensen and louise m hastie ms hastie her daughter as her attorneys in fact for convenience we shall sometimes refer to mr christensen and ms hastie as decedent’s children decedent’s power_of_attorney provided in pertinent part powers the attorneys in fact as fiducia-- ries shall have all the powers of absolute ownership and control of all assets and liabilities of the prin- cipal whether located within or without the state of washington the same as are possessed by the principal including but not limited to the power to convey transfer encumber or otherwise deal in any way in connection with real_property securities and bank accounts owned by the principal and ii to do all acts granted trustees by the washington trust act of and any amendments thereto which powers are incorporated herein by this reference effectiveness and duration this power_of_attorney shall become effective immediately and shall not be affected by the disability of the principal decedent’s power_of_attorney did not specifically grant dece- dent’s children the power to transfer decedent’s property by gift on date decedent moved into cascade vista convalescent center cascade vista located in redmond washing- ton where she remained until she died upon her admission to cascade vista decedent was diagnosed with various ailments including progressive dementia from at least september - to the date of her death decedent exhibited severely impaired cognitive skills including poor short-term and long- term memory since the mid-1980's until the date of her death decedent maintained a joint bank account at seafirst bank seafirst joint account with mr christensen and ms hastie at all times all of the funds deposited in the seafirst joint account belonged to decedent during date approximately two months prior to decedent’s death mr christensen or ms hastie signed the following checks totaling dollar_figure date checks drawn on the seafirst joint account that were payable to the individu- als indicated date relationship of of check check no amount payee payee to decedent dollar_figure dee hastie wife of grandson big_number steve hewitt husband of great granddaughter big_number heather hewitt great granddaughter big_number felicia johnson great great grand-- daughter big_number ann johnson great granddaughter big_number john hanawalt husband of grand- daughter big_number calum hanawalt great grandson big_number oona hanawalt great granddaughter big_number ray bracelin great grandson big_number m d lamont significant other of granddaughter big_number robert malinof significant other of granddaughter big_number mel hearn husband of grand- daughter big_number colin hearn great grandson big_number clare hearn great granddaughter big_number ariel nilsen great granddaughter big_number sander bracelin great grandson in early date prior to decedent’s death on date mr christensen or ms hastie signed the following checks totaling dollar_figure date checks drawn on the seafirst joint account that were payable to the individuals indicated date relationship of of check check no amount payee payee to decedent dollar_figure louise hastie daughter big_number colin hastie grandson big_number c s christensen son big_number helen christensen son’s wife big_number lisa hastie granddaughter big_number chris hearn granddaughter big_number lael hanawalt granddaughter big_number sandra christensen granddaughter big_number karen christensen granddaughter big_number toby hastie grandson check nos and did not clear seafirst bank until date and check nos and did not clear seafirst bank until date in addition to the date checks and the date - - checks other checks were written on the seafirst joint account including checks totaling dollar_figure dollar_figure and dollar_figure that were signed around christmas and respectively by one of the joint account holders whose identity is not disclosed by the record moreover during through date one of the joint account holders of the seafirst joint account whose identity is not disclosed by the record signed inter alia the following checks drawn on that account date relationship of of check amount payee payee to decedent dollar_figure colint big_number big_number big_number big_number toby hastie grandson big_number chris hearn granddaughter big_number lael hanawalt granddaughter big_number lisa hastie granddaughter big_number big_number big_number colin big_number big_number dee hastie wife of grandson big_number chris hearn granddaughter big_number lael hanawalt granddaughter big_number lisa hastie granddaughter big_number sandra christensen granddaughter big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number lael hanawalt lisa hastie chris hearn sandra christensen colin sandra christensen ray bracelin sander bracelin toby hastie heather hewitt ann johnson felicia johnson lael hanawalt ariel nilsen oona hanawalt calum hanawalt granddaughter granddaughter granddaughter granddaughter granddaughter great grandson great grandson grandson great granddaughter great granddaughter great great grand- daughter granddaughter great granddaughter great granddaughter great grandson big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number chris hearn clare hearn lisa hastie chris hearn lael hanawalt dee hastie lisa hastie colin lael hanawalt chris hearn lisa hastie granddaughter great granddaughter granddaughter granddaughter granddaughter wife of grandson granddaughter granddaughter granddaughter granddaughter iwhere the payee is shown in the chart as colin we have not been able to determine from the record before us whether the payee was colin hastie or colin hearn where there are question marks under the column headed payee we have not been able to determine from the record before us the names of the payees of the checks shown in the chart mr christensen as the personal representative of the --- - estate filed form_706 united_states estate and generation- skipping transfer_tax return estate_tax_return which showed estate_tax due of dollar_figure the estate_tax_return reported that decedent’s total gross_estate egualed dollar_figure included in decedent’s total gross_estate reported in the estate_tax_return was the value of the seafirst joint account as of the date of decedent’s death which the personal representative reported in schedule e jointly owned property of that return schedule e as dollar_figure ’ the value of the seafirst joint account reported in schedule e and included in decedent’s total gross_estate did not include the aggregate amount of funds represented by the date checks and the date checks ie dollar_figure the estate_tax_return did not include as part of decedent’s total gross_estate any amount with respect to decedent’s power to withdraw respondent issued a notice_of_deficiency notice with respect to the estate_tax_return in the notice respondent determined that the aggregate amount of funds represented by the date checks and the date checks should have been reported in schedule e consequently respondent increased decedent’s total gross_estate and taxable_estate by that amount ie dollar_figure respondent also determined in the notice that ‘the value of the seafirst joint account reported in sched- ule e included dollar_figure of interest that had accrued on that account through the date of decedent’s death - decedent’s power to withdraw which had not lapsed as of the date of decedent’s death was a general_power_of_appointment that should have been reported in schedule h powers of appointment of the estate_tax_return schedule h consequently respondent increased decedent’s total gross_estate and taxable_estate by dollar_figure which i sec_5 percent times the value dollar_figure of the trust as of the date of decedent’s death discussion the estate bears the burden of proving that the determina- tions in the notice are erroneous see rule a 290_us_111 that this case was submit-- ted fully stipulated does not change that burden or the effect of a failure of proof see rule b 95_tc_82 affd 943_f2d_22 8th cir date checks and date checks the parties’ dispute with respect to the date checks and the date checks is whether the transfers of funds represented by those checks constitute nontaxable gifts made by decedent if they do not the parties agree that the amounts of funds withdrawn by those checks from the seafirst joint account are includible in decedent’s gross_estate 7all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated all section refer- ences are to the internal_revenue_code in effect on the date of decedent’s death according to the estate the transfers of funds represented by the date checks and the date checks consti- tute gifts made by decedent because those checks were authorized and proper disbursements under the laws of the state of washing- ton in support of its position that the checks in question were authorized and proper disbursements under the laws of the state of washington the estate asserts washington state law rcw provides for various types of bank accounts one of which is a joint account rcw provides that funds ina joint account belong to the person depositing the funds finally rcw and and rcw provide that any individual who has the current right to payment of funds pursuant to the account agreement may issue checks on the account which the financial_institution is authorized to honor respondent counters the estate’s position as follows respondent agrees with petitioner that floy christensen’s children were authorized by statute to write checks on the joint account petitioner accu- rately states that wash rev code sec_30 provides for the creation of joint bank accounts and wash rev code sec_30 provides that funds in a joint account belong to the person depositing the funds petitioner also argues under wash rev code sec_30 that any individual who has the current right to payment of funds pursuant to the account agreement may issue checks on the account which the financial_institution is authorized to honor petitioner misconstrues this statute wash rev code sec_30 is a provision for the protection of financial institutions when they pay a depositor named on a joint account who may not be the actual owner of the funds paid clearly a depositor named on a joint account may withdraw all of the funds in an account this ability does not however trans-- late into ownership of the funds that are held in the joint account rather wash rev code sec_30 sets forth the joint account holders’ respective owner- ship rights to the funds deposited in the account consistent with this statute and as stipulated in this case floy christensen was at all times the owner of all of the funds in the joint account wash rev code sec_30 preserves floy christensen’s ownership rights to the funds in the joint account notwithstanding that a financial insti- tution properly made payment of the funds to her chil- dren as joint account holders we find the estate’s reliance on certain statutory provi- sions of the laws of the state of washington to support its position that the transfers of funds represented by the date checks and the date checks constitute gifts made by decedent to be misplaced none of those provisions which are part of the financial_institution individual_account deposit act act see wash rev code ann ch dollar_figure west grants authority to a person named on a joint bank account who does not own the funds in such an account to make a gift of all ora portion of those funds on behalf of the actual owner of those funds as the estate accurately indicates wash rev code ann sec_30 west provides for the creation of joint bank accounts and wash rev code ann sec_30 west provides that funds on deposit in a joint account belong to sa1l1 references to the revised code of washington annotated are to that code in effect on the date of decedent’s death and on the various dates on which the date checks and the date checks were written and subsequently paid_by seafirst bank the depositors in proportion to the net funds owned by each depositor unless the contract of deposit provides otherwise or there is clear_and_convincing evidence of a contrary intent at the time the account was created in the instant case the parties stipulated that at all times decedent owned all of the funds deposited in the seafirst joint account the estate also accurately indicates that wash rev code ann sec_30 west rcwa permits a financial_institution to make payments of funds on deposit in an account having two or more depositors to or for any one or more of the depositors named on the account without regard to the actual ownership of the funds by or between the depositors moreover wash rev code ann sec_30 west rcwa permits a financial_institution in making payments of funds deposited in an account to rely conclusively and entirely upon the form of the account and the terms of the contract of deposit at the time the payments are made rcwa does not require a financial_institution to inquire as to either the source or the ownership of any funds received for deposit to an account or the proposed application of any payments made from an account unless a financial_institution has actual knowledge of the existence of a dispute between depositors beneficiaries or other persons claiming an interest in funds deposited in an account pursuant to rcwa a payment that is made in accordance with various sections of the act by a financial_institution from an account at the request of any depositor to the account and or the agent of any depositor to the account is to constitute a complete release and discharge of the financial_institution from all claims for the amount so paid regardless of whether or not the payment is consistent with the actual ownership of the funds deposited in an account by a depositor and or the actual ownership of the funds as between depositors and or their heirs successors personal representa- tives and assigns rcwa thus permits a financial_institution to assume that each of the persons listed on a joint account has authority over all of the funds on deposit in such an account unless the financial_institution specifically knows of a dispute regarding the funds neither rcwa nor rcwa on which the estate relies authorizes a joint account_holder who is not the actual owner of the funds in a joint account to withdraw funds from the account if funds on deposit in a joint account are paid to or for a joint account_holder who does not own the funds and who is not authorized by the owner of the funds to withdraw such funds for that purpose the proper remedy is for the actual owner to sue the joint account_holder see kalk v security pac bank wash n a p 2d wash ct app revd on other ground sec_894 p 2d wash such a right is -- - preserved by wash rev code ann sec_30 west rcwa see id rcwa provides rights as between individuals preserved the protection accorded to financial institutions under the act shall have no bearing on the actual rights of ownership to deposited funds by a depositor and or between depositors and their heirs successors personal_representatives and as-- signs the protections accorded to financial institutions by rcwa rcwa and other sections of the act when they make payments of funds on deposit to a person named on a bank account were not intended to and as rcwa ex- pressly provides do not threaten or eviscerate the ownership rights of depositors see kalk v security pac bank wash n a p 2d wash as noted by the supreme court of washington the legislative_history of the act indicates that rcwa which preserves the ownership rights of individ- ual depositors is the converse of rcwa which protects financial institutions see kalk v security pac bank wash n a supra pincite n although the estate acknowledges that rcwa pre- serves certain rights of ownership to deposited funds it con- tends that rcwa did not preserve the ownership rights of decedent to the amounts of funds withdrawn from the seafirst joint account by the date checks and the date - checks that is because according to the estate none of the payees of any of those checks was a depositor referred to in rcwa within the meaning of wash rev code ann sec_30 west rcwa in support of that position the estate asserts depositors are defined in rcw to include floy christensen both as the owner of the funds on deposit and as a person authorized to sign on the joint account as well as her two children as people autho- rized to sign on the joint account the recipients of the gift checks as payees of the gift checks are not within the definition of depositor for the issues presented in this case we reject the estate’s position that position misconstrues rcwa and disregards the definition of the term deposi- tor in rcwa that is to apply for purposes of rcwa rcwa sets forth the following two distinct definitions of the term depositor definitions depositor when utilized in determining the rights of individuals to funds in an account means an individual who owns the funds when utilized in deter- mining the rights of a financial_institution to make or withhold payment and or to take any other action with regard to funds held under a contract of deposit depositor means the individual or individuals who have the current right to payment of funds held under the contract of deposit without regard to the actual rights of ownership thereof by these individuals in order to determine which of the foregoing two definitions of the term depositor applies for purposes of rcwa it 1s necessary to determine whether the term depositor is used in rcwa in order to determine the rights of individuals to funds in an account or in order to determine the rights of a financial_institution to make or withhold payment and or to take any other action with regard to funds held under a contract of deposit we conclude that the term depositor is utilized in rcwa in order to determine the rights of individuals to funds in an account and is not utilized in that section in order to determine the rights of a financial_institution to make or withhold payment and or to take any other action with regard to funds held under a contract of deposit we further conclude that the definition of the term depositor that appears in rcwa is an individual who owns the funds in an account see rcwa at all times the only individual who owned the funds in the seafirst joint account was decedent rcwa preserved her ownership rights to the funds deposited in that account unless decedent authorized mr christensen and ms hastie to make gifts on behalf of decedent of certain funds in the seafirst joint account by issuing the date checks and the date checks to the payees indicated on those checks when seafirst bank paid those checks decedent as the owner of the funds so paid had the right to sue the joint account holders mr christensen and ms hastie in order to recover those funds see rcwa see also kalk v security pac bank wash n a p 2d pincite -- - in further support of its position that rcwa does not apply to the date checks and the date checks the estate contends that the term deposited funds as used in rcw is defined in rcw to be the funds on deposit with the financial_institution less any withdrawals thus respondent’s reliance upon rcw is inappropriate since it only preserves rights as between floy christensen and her children as to the ownership of the deposited funds which by definition are those funds remaining in the account and would therefore exclude funds which had been withdrawn from the joint account by the gift checks we reject the estate’s contention that the term deposited funds in rcwa does not include funds withdrawn from the seafirst joint account by the date checks and the date checks the term deposited funds that appears in rcwa is not defined as the estate asserts in wash rev code ann sec_30 west rcwa instead rcwa defines the terms ‘depositor’s funds’ or ‘funds of a depositor’ although not defined in the act we conclude that the term deposited funds that appears in rcwa is not suscepti- ble to more than one reasonable interpretation see state of wash v azpitarte p 2d wash the only reasonable interpretation of the term deposited funds in rcwa is funds on deposit with e placed in a financial_institution ’ we conclude that the protections accorded to seafirst bank under the act with respect to the withdrawals represented by the date checks and the date checks that were signed by either mr christensen or ms hastie as a joint account_holder of the seafirst joint account had no bearing on the actual rights assuming arguendo that we were to have concluded that the meaning of the term deposited funds in wash rev code ann sec_30 west rcwa is the same as the meaning of the terms ‘depositor’s funds’ or ‘funds of a deposi- tor’ in wash rev code ann sec_30 west rcwa we nonetheless reject the position of the estate that rcwa preserves rights as between floy christensen and her children as to the ownership of the deposited funds which by definition are those funds remaining in the seafirst joint account and would exclude funds which had been withdrawn from the joint account by the gift checks rcwa defines the terms ‘ depositor’s funds’ or ‘funds of a depositor’ as follows definitions depositor’s funds or funds of a depositor means the amount of all deposits belonging to or made for the benefit of a depositor less all withdrawals of the funds by the depositor or by others for the deposi- tor’s benefit plus the depositor’s prorated share of any interest or dividends included in the current balance of the account and any proceeds of deposit life_insurance added to the account by reason of the death of a depositor contrary to the estate’s contention the definition of the terms depositor’s funds’ or ‘funds of a depositor’ does not exclude all funds that would have been withdrawn from an account in a financial_institution the definition of those terms excludes only those withdrawals by the depositor or by others for the depositor’s benefit rcwa none of the date checks and the date checks represented a withdrawal of decedent’s funds in the seafirst joint account by the deposi- tor decedent or by others for the depositor’s decedent’s benefit rcwa - - of ownership by decedent to the deposited funds in that joint account see rcwa unless decedent granted mr christensen and ms hastie the authority to make gifts on her behalf of the funds withdrawn from the seafirst joint account by the date checks and the date checks both mr christensen and ms hastie had an obligation to account to decedent for the funds withdrawn by the respective checks that they signed and decedent could have sued both of them to recover those funds see rcwa see also kalk v security pac bank wash n a p 2d pincite on the record before us we find that the estate has failed to show that decedent authorized either mr christensen or ms hastie to make gifts on her behalf of the funds in the seafirst joint account that were withdrawn by the date checks and the date checks indeed the estate does not even suggest that any such authority existed outside the purported authority that it claims was granted to them as joint account holders of the seafirst joint account by certain sections of the act in this connection the estate expressly disavows relying on the power_of_attorney that decedent signed on date in order to establish that decedent authorized mr christensen and ms hastie to make gifts on her behalf we conclude that the estate acknowledges that that power_of_attorney did not authorize mr christensen and ms hastie to make gifts on behalf of dece- --- - dent in further support of its position that the transfers of funds represented by the date checks and the date checks constitute nontaxable gifts made by decedent the estate argues regulation sec_25_2511-1 makes it abundantly clear that floy christensen did not have to possess donative_intent at the time of the gift checks to have made a gift instead the regulation applies an objec-- tive facts_and_circumstances_test the regulation eliminates any doubt as to that test in this fact pattern through an example found in the regulations sec_25_2511-1 which example deals with a joint bank account and gifts made from that account according to the estate the example found in sec_25 h gift_tax regs impliedly recognizes that regardless of donative_intent on the part of the transferor checks properly drawn on a joint account to others constitute gifts the estate points to sec_25_2511-1 gift_tax regs in further we agree with the estate’s acknowledgment regarding dece- dent’s power_of_attorney sec_11 of the revised code of washington annotated west rcwa provides that an attorney in fact does not have the power unless specifically otherwise provided in the power_of_attorney to make any gifts of property owned by the principal decedent’s power_of_attorney authorizing mr christensen and ms hastie to act as her attorneys in fact does not specifically provide that those individuals were authorized to make gifts of property owned by decedent we conclude that decedent’s power_of_attorney did not authorize mr christensen and ms hastie to make gifts on her behalf where as here a power_of_attorney is silent with respect to any authority to make gifts of the principal’s prop- erty the agent may not read such authority into the instrument see rcwa support of that contention respondent counters the estate’s position as follows the bare fact that floy christensen’s children ‘the estate also argues that even if it were necessary to show decedent’s donative_intent as a prerequisite to finding that the transfers of funds withdrawn by the date checks and the date checks constitute nontaxable gifts the only evidence bearing upon floy christensen’s intent is the declaration of stewart christensen in particular paragraph sec_4 and of stewart christensen’s declaration clearly state that floy christensen and her husband embarked upon a lifetime gifting program which program floy christensen contin- ued upon the death of her husband in later years this gifting program was carried out by floy christensen’s son and daughter on her behalf with her concurrence and in keeping with the long-established gifting program we are not required to and we shall not rely on the uncorroborated affidavit of mr christensen there is no reli- able evidence in the record establishing to our satisfaction either a lifetime gifting program by decedent and her husband or decedent’s continuation of that alleged program after the death of her husband although the record does contain a handwritten summary prepared by mr christensen which summarized certain checks written on the seafirst joint account during and through date that summary is conclusory and we do not find it persuasive assuming arguendo that we were to have found that a lifetime gifting program had been carried out by decedent and her husband and by decedent alone after her husband’s death the record belies the allegation of mr christensen in his affidavit that the issuance by him or ms hastie of the date checks and the date checks was done with the concurrence of dece- dent we have found that from at least date to the date of her death decedent suffered from progressive dementia and exhibited severely impaired cognitive skills including poor short-term and long-term memory on the record before us we find that the estate has failed to show that decedent possessed the requisite mental ability to have concurred in the making of any alleged gifts by the issuance of the date checks and the date checks - - could write checks on the joint account does not char- acterize all of those checks as gifts from floy christensen as petitioner argues petitioner cites to sec_25_2511-1 and c for support of its argument sec_25_2511-1 provides that gift_tax applies to gifts indirectly made it does not however establish the recipient of a particular gift in the context of this case sec_25_2511-1 does not establish that the payees shown on the checks in issue were the recipients of gifts from floy christensen additionally sec_25_2511-1 provides that if floy christensen created the joint account for herself and her children there is a gift to her children when they draw upon the account for their own benefit to the extent they have no obligation to account to floy christensen for the amount withdrawn the regulation petitioner relies on is inapplica-- ble to this case petitioner’s argument fails because under washington state law floy christensen’s children had an obligation to account to her for amounts they withdrew from the joint account in determining whether a person with access to a joint account created by another has an obligation to account to the deposi- tor courts have looked to whether the depositor had given up dominion and control_over the deposited funds see eg 548_f2d_1138 4th cir floy christensen did not give up dominion and control_over the funds in the joint account in fact petitioner stipulated to the fact that at all times all of the funds in the joint account belonged to floy christensen because all of the funds in the joint account belonged to her she had the right to challenge any of the withdrawals made by her children wash rev code sec_30 fn ref omitted we find the estate’s reliance on sec_25_2511-1 g and h gift_tax regs to be misplaced we have concluded that mr christensen and ms hastie had an obligation to account to decedent for the amounts of funds withdrawn by the respective checks in guestion that they signed and that decedent had the right to sue them for recovery_of those funds which was - preserved by rcwa on the record before us we reject the position of the estate that the gift_tax regulations on which the estate relies establish that the payees shown on the date checks and the date checks were the recipients of gifts from decedent based on our examination of the entire record before us we find that the estate has failed to show that decedent or a legally appointed representative acting on behalf of decedent could not have revoked the transfers of funds that decedent’s children made by the issuance of the date checks and the date checks ’ we further find on that record that the ‘respondent argues in the alternative that assuming arguendo the court were to find that decedent authorized mr christensen and ms hastie to make gifts of the amounts of funds withdrawn by the date checks and the date checks four of those checks e check nos and were not cashed prior to decedent’s death conse- guently according to respondent those four checks did not result in completed transfers as of the date of decedent’s death and are includible in decedent’s gross_estate we agree see 89_tc_1207 a gift is not consummated until it is placed beyond the donor’s recall see sec_25_2511-2 gift_tax regs state law determines whether decedent parted with dominion and control_over the funds in the seafirst joint account that were withdrawn by the date checks and the date checks see 88_tc_1569 affd 903_f2d_760 10th cir under the law of the state of washington where a donor uses a check to make a gift the donor does not immediately relinquish control_over the funds repre- sented by the checks see wash rev code ann sec_62a west delivery of the check will not perfect a monetary gift because the donor may stop payment or withdraw all the funds in the bank account thereby effectively revoking the gift see continued - - estate has failed to show that the transfers of those funds constitute nontaxable gifts the parties agree that if the court were to find that the transfers of funds represented by the date checks and the date checks do not consti- tute nontaxable gifts the determination in the notice with respect to those funds should be sustained consequently we sustain that determination decedent’s power to withdraw the estate concedes that unless one of the exceptions in sec_2041 b a b or c applies to decedent’s power to withdraw that power constitutes a general_power_of_appointment as defined in sec_2041 b and percent of the value of the property with respect to which decedent held that power for is includible in decedent’s gross_estate the estate contends however that the exception in sec_2041 b a applies to decedent’s power to withdraw according to the continued wash rev code ann sec_62a west check nos and did not clear seafirst bank until after the date of decedent’s death as of the date of her death decedent had not relinguished control_over the funds represented by those four checks and delivery of those four checks did not perfect monetary gifts to the payees indicated on those checks see wash rev code ann sec_62a and 62a west s sec_2041 b a excepts from the definition of a general_power_of_appointment a power to consume invade or appropriate property for the benefit of the decedent which is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent - - estate wash rev code ann sec_11 west rcwa imposed on decedent’s power to withdraw an ascertain- able standard relating to the health education support or maintenance of decedent within the meaning of sec_2041 b a conseguently the estate maintains decedent’s power to withdraw does not constitute a general power of appoint-- ment respondent counters that rcwa did not apply to decedent’s power to withdraw in support of that position respondent relies on wash rev code ann sec_11 west supp rcwa rcwa which prescribed rules as to the applicabil- ity of rcwa and wash rev code ann sec_11 west provided in pertinent part as follows exercise of power in favor of holder-- applicability rcwa provided exercise of power in favor of holder-- limitations if the standard governing the exercise of a life- time or a testamentary_power_of_appointment does not clearly indicate that a broader or more restrictive power_of_appointment is intended the holder of the power_of_appointment may exercise it in his or her favor only for his or her health education support or maintenance as described in sec_2041 or sec_2514 of the internal_revenue_code and the applicable regula-- tions adopted under the section -- p7 - a rcw and respectively apply to a power_of_appointment created under a will codicil trust agreement or declaration of trust deed power_of_attorney or other instrument executed after date unless the terms of the instrument refer specifically to rcw or re- spectively and provide expressly to the contrary ob notwithstanding a of this subsection for the purposes of this section a codicil to a will an amendment to a_trust or an amendment to another in- strument that created the power_of_appointment in question shall not be deemed to cause that instrument to be executed after date unless the codicil amendment or other instrument clearly shows an intent to have rcw or apply notwithstanding subsection of this section rcw through shall apply toa power_of_appointment created under a will codicil trust agreement or declaration of trust deed power_of_attorney or other instrument executed prior to date if the person who created the power of ap- pointment had on date the power_to_revoke amend or modify the instrument creating the power_of_appointment unless a the terms of the instrument specifically refer to rcw or respectively and provide expressly to the contrary or b the person creating the power_of_appointment was not competent on date to revoke amend or modify the instrument creating the power of appoint-- ment and did not regain his or her competence to re- voke amend or modify the instrument creating the power_of_appointment on or before his or her death or before the time at which the instrument could no longer be revoked amended or modified by the person at the time it enacted rcwa which was effective as of date the legislature of the state of washington decided that that section was to apply to any power of appoint- ment created under an instrument executed after that effective date see rcwa the legislature of the state of - - washington further decided when it enacted rcwa that rcwa also was to apply to any power_of_appointment created under an instrument executed prior to date if the person who created such a power had on date the power_to_revoke amend or modify the instrument creating that power see rcwa in order for rcwa to apply to decedent’s power to withdraw carl a christensen decedent’s spouse who created decedent’s power to withdraw pursuant to the will that he exe- cuted on date was required to have on date the power_to_revoke amend or modify that will see rcwa carl a christensen died on date obviously he did not have and could not have had on date the power_to_revoke amend or modify his will creating decedent’s power to withdraw on the record presented we find that rcwa did not apply to decedent’s power to withdraw the estate acknowledges that if the court were to find that rcwa did not apply to decedent’s power to withdraw that power would constitute a general_power_of_appointment as defined in sec_2041 b consequently we sustain respondent’s determination in the notice with respect to that power morcwa contains two exceptions specified in rcwa a and b that do not apply in the instant case - - we have considered all of the contentions and arguments of the estate that are not discussed herein and we find them to be without merit and or irrelevant to reflect the foregoing decision will be entered for respondent
